Case 1:20-cv-01238-LY Document 6-7 Filed 12/29/20 Page 1 of 2




                   EXHIBIT G
  OPAP            Case 1:20-cv-01238-LY Document 6-7 Filed 12/29/20 Page 2 of 2

FEB 1 1 2019 a,

  4 rFAO    y 7, 2019



    Office of Petitions

    Patent and Trademark Office

    P.O. Box 1450

    Alexandria, VA 22313-1450

    Re: Petition to Revive Abandoned U.S. Patent Application 13/691,805

    Dear Office of Petitions:

    On December 12, 2012, I filed patent application 13/691,805 entitled "Digital Imaging System
    for Correcting Video Image Aberrations" with the U.S. PTO [confirmation number 6244].
    However, this application was abandoned for lack of payment of application fees.

    I am requesting revival of this abandoned patent application. Enclosed is completed Form 64
    (Petition for Revival of an Application for Patent Abandoned Unintentionally under 37 CFR
    1.137(b)), indicating the abandonment was unintentional. The reason for the non-payment was
    economic constraints.

    Also enclosed is a petition to expedite the request to revive the abandoned patent application.

    I am paying the $785 for the patent application fee (for electronic filing), $1,000 for the Office of
    Petitions fee and $200 for the petition to expedite. I am enclosing a check for $1985. Please
    refer to the accompanying petition to expedite.

    I appreciate your assistance is processing this request.

    If you have any questions, you may reach me at the address and number below.

    Yours very truly,



              te, lA42?-1.6-y)
    Neal Solomon

    P.O. Box 21297

    Oakland, CA 94620

    (415) 334-5600
